 OPERATING ENGINEERS LOCAL
 513 (OZARK CONSTRUCTORS
) 355 NLRB No. 25 
145
International Union of Operating Engineers, Local 
513, AFLŒCIO 
and
 Ozark Constructors, LLC, A 
Fred WeberŠASI Joint Venture.  
Case 14ŒCBŒ
10424 
April 19, 2010 
DECISION AND ORDER
  BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE The single issue in this case is whether the Respondent 
violated Section 8(b)(1)(A) of the Act by fining em-

ployee Mark Overton $2500 b
ecause, in compliance with 
the Charging Party Employer™s safety rules, which are 
incorporated by reference 
in the parties™ collective-
bargaining agreement, Overton reported a safety viola-
tion by another employee to the Employer.
1  The judge 
found the violation as alleged. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.   
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions and 

to adopt the recommended Order.
2 The Respondent contends that by disciplining Overton 
it did not restrain or coerce 
him in the exercise of his 
rights under Section 7 of the Act because Overton acted 
alone and not concertedly.  The Board has consistently 
found Section 8(b)(1)(A) violated, however, where a 

union disciplines an employee for reporting a work-rule 
infraction by another employee, if the disciplined em-
ployee is under a duty to make such reports, notwith-

standing that the disciplined
 employee acted alone.  See 
Teamsters Local 439 (University of the Pacific)
, 324 
NLRB 1096 (1997); 
Carpenters District Council of San 
Diego (Hopeman Bros.)
, 272 NLRB 584 (1984); 
Chemi-
cal Workers Local 604 
(Essex International)
, 233 NLRB 
1239 (1977), enfd. mem. 588 F.2d 838 (7th Cir. 1978).  
We find these precedents controlling.
3                                                  1 On September 4, 2009, Administrative Law Judge Michael A. 
Rosas issued the attached decision. 
 The Respondent Union filed excep-
tions and a supporting brief, the General Counsel and the Charging 
Party Employer filed answering briefs
, and the Respondent filed a reply 
brief. 
2 The judge™s proposed notice has been modified to conform to the 
Board™s standard remedial language.  
Teamsters Local 896 (Anheuser-
Busch)
, 339 NLRB 769, 770Œ771 (2003). 
3 Accord: 
Teamsters Local 896 (Anheuser-Busch)
, supra (finding 
unlawful union™s threat to discip
line employees who complied with 
contractual duty to report fellow empl
oyees™ safety violations where, 
inter alia, threat contravened Act™s 
basic policy of promoting collective 
bargaining).  We do not rely on the judge™s conclusion that an em-

ployee who complies with an employer™s rule to report co-employee 
misconduct is deemed to engage in Sec. 7 activity because that em-
ployee has refrained from joining fellow employees in ignoring an 
We reject as untimely th
e Respondent™s argument, 
raised for the first time on exceptions, that Overton ex-
ceeded his collective-bargaini
ng agreement obligations 
by reporting both the safety incident and the person re-

sponsible for it.  We find that by failing to make this ar-
gument to the judge below, the Respondent has waived 
it.  See, e.g., 
Smoke House Restaurant
, 347 NLRB 192, 
195 (2006). 
Finally, for the reasons stated by the judge, we reject 
the Respondent™s contention that it disciplined Overton 

for ﬁabusiveﬂ conduct toward fellow Operating Engi-
neers, not for reporting a safety violation.
4 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 

orders that the Respondent, International Union of Oper-
ating Engineers, Local 513, AFLŒCIO, its officers, 
agents, and representatives, sh
all take the action set forth 
in the Order, except that the attached notice is substituted 
for that of the administrative law judge. 
APPENDIX  
NOTICE TO EMPLOYEES
 AND MEMBERS
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 

this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 

Choose representatives to bargain on your behalf 
with your employer 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 Federal law provides that labor organizations may set 
their own internal rules regarding acquisition and reten-

tion of union membership and governance of their inter-
nal affairs, including the imposition of internal discipline 
on members.  Such procedures, however, may not be 
                                                                              outstanding order.  See 
Teamsters Local 439 (University of the Pacific)
, supra, 324 NLRB at 1096 fn. 1 (omitting the judge™s ﬁrefraining fromﬂ 

analysis from the 8(b)(1)(A) rationale). 
4 We correct two errors in the judge
™s characterization of precedent.  
The judge stated that the Board found concerted activity in 
Teamsters 
Local 439 (University of the Pacific)
, supra, and 
Chemical Workers 
Local 604 (Essex International)
, supra.  The Board did not so find in 
either case. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 146 
improperly used to affect the union members™ employ-
ment relationship. 
We represent certain employees of Ozark Construc-
tors, LLC (Ozark), and have entered into collective-

bargaining agreements or contracts with Ozark concern-
ing those employees.  Our curr
ent contract incorporates 
by reference Ozark™s safety rules.  Those safety rules 

provide that covered employees have the responsibility 
to report to management any safety ﬁaccidents/inci-
dents.ﬂ  Thus, making such reports is part of covered 

employees™ contractual and work duties.   
Since our members covered by this contract have the 
obligation to report to management any safety acci-
dents/incidents, and since this obligation may include the 
responsibility to report on fellow union members, we 

give our members, all of whom have this responsibility, 
the following assurances. 
 WE WILL NOT 
impose a fine on any employee because 
he or she reports another employee-member to his or her 
employer for safety rule infractions, at a time when doing 

so is part of the work duties of the employee who makes 
the report. 
WE WILL NOT
 in any like or related manner restrain or 
coerce you in the exercise of
 the rights listed above, 
which are guaranteed you by Federal labor law. 
WE WILL rescind in full the fine levied against Mark 
Overton on or about January 20, 2009. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any and all references to the 

internal union proceedings against Mark Overton in con-
nection with the fine levied against him on or about 
January 20, 2009, and 
WE WILL
, within 3 days thereafter, 
notify Overton in writing that this has been done and that 
we will not use this matter against him in any way. 
WE WILL, within 14 days from the date of the Board™s 
Order, request that the International Union of Operating 
Engineers purge its records 
of the proceedings brought 
against Mark Overton in connection with the fine levied 
against him on or about January 20, 2009, and 
WE WILL 
concurrently furnish Overton w
ith a copy of this request. 
 INTERNATIONAL 
UNION OF 
OPERATING 
ENGINEERS
, LOCAL 513, AFLŒCIO 
 Rotimi Solanke, Esq., 
for the General Counsel. 
Jeffrey E. Hartnett, Esq. 
and James F. Faul, Esq. (Bartley Goff-
stein, LLC), 
of St. Louis, Missouri, for the Respondent. 
Russell Riggan, Esq. (Lewis, Rice & Fingersh, LLC),
 of
 St. 
Louis, Missouri, for the Charging Party.
 DECISION STATEMENT OF THE 
CASE MICHAEL A. ROSAS
, Administrative Law Judge. This case 
was tried in St. Louis, Missour
i, on May 18, 2009. The charge 
was filed January 21, 2009, and the amended charge was filed 
March 25, 2009. The complaint i
ssued March 31, 2009. It al-
leges that the Respondent, International Union of Operating 
Engineers, Local 513, AFLŒCIO,
 violated Section 8(b)(1)(A) 
of the National Labor Relations Act (the Act) by filing an inter-
nal union charge against employee Mark Overton, and fining 
him $2500 because, in compliance with the collective-
bargaining agreement and safety 
policies in effect, he reported 
a safety violation by an employee to the employer and thereby 
engaged in protected concerted ac
tivity within Section 7 of the 
Act.1    
At the conclusion of the General Counsel™s case-in-chief, the 
Union moved to dismiss the complaint on the basis that no 
prima facie case was presented. The Union presented no evi-
dence in its defense.  
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, the Charging Party, and the Respon-
dent, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Charging Party, a Missouri limited liability company 
with an office and place of business in St. Louis, Missouri, has 
been engaged in the constructi
on industry with a construction 
jobsite at the Taum Sauk upper 
reservoir dam in Missouri.  
During the 12-month period ending February, the Charging 
Party, in conducting its busine
ss operations at the Taum Sauk 
upper reservoir dam jobsite, 
purchased and received goods 
valued in excess of $50,000 directly from points outside the 
State of Missouri.  The Union adm
its and I find that it is a labor 
organization within the meaning of Section 2(5) of the Act and 
that the Charging Party is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. The Taum Sauk Reservoir Project  
Fred Weber, Inc. (FWI), of 
St. Louis, Missouri, is a union-
affiliated heavy and highway construction company.  ASI Con-
structors, Inc. (ASI), a nonunion dam construction company 
from Pueblo, Colorado. In 2007, FWI and ASI entered into a 
joint venture (the Company) for the purpose of reconstructing 
the Taum Sauk Reservoir in southeast Missouri (the project). 
The Taum Sauk Reservoir is a 
hydroelectric f
acility contain-
ing five operating plants and a large crushing plant.
2  The Com-
pany serves as the project™s gene
ral contractor. The project has, 
at times, employed up to 700 peopl
e. Roger Gagliano, of FWI, 
and Lee Schermerhorn, of ASI, se
rve as the project™s construc-
tion managers. Gagliano genera
lly handles the personnel and 
collective-bargaining issues, while Schermerhorn oversees the 
day-to-day construction operations. Andy Westbrook and 
Kevin Delo serve as the project™s
 two general superintendents. 
                                                 1 All dates are from November 2008 to April 2009 unless otherwise 
indicated. 2 GC Exh. 3. 
 OPERATING ENGINEERS LOCAL
 513 (OZARK CONSTRUCTORS
) 147
The project™s general superinte
ndents, safety manager, and 
engineering manager report to
 Gagliano and Schermerhorn. 
Leadmen, also known as workin
g foremen, are embedded with 
work crews on the project.
3  The equipment at issue in this
 controversy involves the tele-
belt, a heavy piece of construction equipment operated by the 
project™s operating engineers. An 
attached conveyer belt, span-
ning approximately 130 feet, transf
ers materials such as roller-
compacted concrete, coarse aggregate, and other materials for 
the various parts of the project site. The telebelt sits on a truck 
and is stabilized by four steel 
legs, called outriggers. The out-
riggers have to be fully extended on level ground to prevent the 
telebelt from overturning.
4 B. The National Maintenance Agreement 
Since 1971, some form of a National Maintenance Agree-
ment (NMA) has been utilized 
by labor organizations, man-
agement, and owners on constr
uction projects employing mem-
bers of the International Union of Operating Engineers. Effec-
tive April 2, 2007, the Union, the Company, and the project™s 
owners adopted the ﬁRevised 19
96ﬂ version of the NMA as the 
general collective-bargaining agreement applicable to the oper-
ating engineers on the project. 
The NMA incorporates by refer-
ence the local collective-bargaining agreement previously en-

tered into between FWI and the Union for a 5-year term com-
mencing May 1, 2004. The local 
collective-bargaining agree-
ment covers work at various 
Missouri locations, including the 
project site, and automatically 
renews for additional 1-year 
periods until such time as either party provides 60-days™ prior 
notice of termination. Accordingly, union members working on 
the project are governed by 
the NMA and local collective-
bargaining agreement.
5  The Union, one of four labor organizations on the project, 
represents the approximately 200 operating engineers employed 
there. Approximately 6 of t
hose operating engineers are mem-
bers of operating engineers™ locals specializing in dam con-
struction in other parts of the country and work on the project 
pursuant a traveler permit. The issue of ﬁtravelersﬂ has been a 
sore topic with the Union, given the fact that travelers are being 
hired for the project in lieu of unemployed union members
.6 
 The NMA recognizes the applicability of the Company™s 
safety rules and regulations at article XVII: ﬁThe employees 
covered by the terms of this Agreement shall at all times while 
in the employ of the Employer be bound by the safety rules and 
regulations as established by 
the Owner, the Employer, this 
                                                 3 I found the General Counsel™s w
itnessesŠGagliano, Overton, and 
WestbrookŠto be credible witnesses 
and nearly all of their testimony 
went unrefuted. (Tr. 31Œ38, 40Œ42, 47Œ52, 62, 101Œ102.)  
4 The testimony of Gagliano and Ov
erton regarding the proper and 
safe set up of the telebelt was not disputed. (GC Exhs. 7(a), 7(b), and 

10; Tr. 45Œ46, 58Œ60, 106Œ108, 125.) 
5  GC Exhs. 4Œ5.  
6 That the Company was able to em
ploy travelers given the negative 
views of the Union indicates that 
otherwise eligible, but unemployed, 
union members were not previously trained to operate a telebelt. See 
art. XIX of the NMA and sec. 3.03(C)
 of the local collective-bargaining 
agreement. (GC Exh. 4 at p. 11; GC Exh. 5 at p.15; Tr. 35Œ40, 67Œ68, 
162.) 
agreement, or by applicable Safety Laws.ﬂ
7 C. The Company™s Safety Regulations 
The Company™s Safety Orientation check-off sheet (safety 
orientation) contains a comprehe
nsive list of the safety topics 
discussed during employee orient
ation. The safety orientation 
includes, in pertinent part, th
e following employee responsibili-
ties:  
 32. Employees 
MUST report all accidents/incidents to 
their supervisor immediately, no matter how slight. This 
allows us to provide prompt care, and investigate & elimi-
nate hazards that 
may cause others to be injured.  
35. Employees are expected to learn and comply with 
all project safety rules, regulations and policies applicable 
to their specific work tasks, as a condition of employment. 
 The last page of the safety or
ientation consists of a signed 
acknowledgement by the employee 
that he or she participated 
in the safety orientation during 
which all of the safety topics 
were discussed, fully understands all of the Company™s safety 
policies, rules and regulations
, and knows where to find the 
safety manual. Every operating 
engineer on the project signed 
the safety orientation acknowledg
ment sheet. In addition, the 
Company holds daily meetings ons
ite to discuss various safety 
issues. The failure to report a safety violation subjects an em-
ployee to discipline.
8 D. Overton is Issued a Traveler Permit 
Mark Overton, a Colorado resident, has worked as an operat-
ing engineer for ASI on dam construction projects in several 
states. He is a member of the International Union of Operating 
Engineers, Local 953, AFLŒCIO (Local 953), based in Albu-
querque, New Mexico. In Dece
mber 2007, ASI hired Overton 
to work on the project as a telebelt operator and trainer. As a 
telebelt operator, Overton receiv
es directives from supervisors 
on the placement of telebelts on th
e project site, coordinates the placement and operation of the project™s four telebelts, and 

trains others in the operation of the telebelts. 
Upon arriving at the project, Overton applied for union 
membership by attempting to transfer his membership from 
Local 953. Given his position on the employment of nonbar-
gaining unit members on the project, Stephen Gunter, the Un-
ion™s business representative, denied Overton™s application on 
the ground that the hall was ﬁoverfull,ﬂ but issued him a trav-
eler permit to work as an operating engineer at the project site 
pursuant to the terms of the local collective-bargaining agree-
ment. As such, Overton is paid by
 Ozark as an hourly employee 
in accordance with the pay scal
e set forth in the local collec-
                                                 7  GC Exh. 4 at p. 11.  
8 The safety orientation and the NMA both refer to the Company™s 
safety rules and regulations, but no
 written proof of such rules or a 
disciplinary policy were offered in 
evidence. Nevertheless, in the ab-
sence of testimony or evidence by the Union to refute the testimony of 

the General Counsel™s witnesses that the Company had such rules in 
place, I find that they existed. 
(GC Exhs. 6, 11; Tr. 42Œ44, 60Œ61, 108Œ
109, 151Œ154.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 148 
tive-bargaining agreement.
9 E. Overton Becomes a Working Foreman 
In September 2008, Overton was 
promoted to the job classi-
fication of a working foreman. In that capacity, he leads a crew 
of about nine operating engineers and laborers who work with 
telebelts and pump trucks. Although he has training duties and 
reports directly to the superi
ntendents, Andy Westbrook and 
Kevin Delo, Overton does not have supervisory functions or 
responsibilities, as he does not have the authority to hire, fire, 
or discipline employees. As such, he remained part of the col-
lective-bargaining unit. In fa
ct, working foreman have filed 
grievances against the Company and have been represented by 
the Union in that regard.
10  Prior to November 20, Overton™s performance as a working 
foreman had been relatively uneventful. There were two in-
stances during the summer of 2008 when Pat Kammer, a shop 
steward and foreman, complained to Overton that laborers were 
performing the bargaining unit work of operating engineers. 
However, neither Kammer, nor anyone else, ever complained to 
the Company about Overton™s treatment of bargaining unit 
members.
11 Gunter would have had 
an opportunity to express 
such concerns during his weekly meetings with Gagliano and 
Westbrook, as well as the monthl
y tripartite meetings with 
them and the project™s owners to
 discuss work, safety, and per-
sonnel matters. Yet, he never did at any time prior to March 
2009.12  On the other hand, Overton™s status on the project as a 
traveler has evoked criticism by Gunter and other union repre-
sentatives and members.
13 F. The Allison Safety Violation 
As he arrived at the project site during the morning of No-
vember 20, Overton observed a te
lebelt with an outrigger that 
was not fully extended. As a s
hortened outrigger could cause 
                                                 9 Overton™s testimony regarding his background and communication 
with the Union was also credible and unrefuted. (Tr. 98Œ122.) 
10 I considered, but did not end up giving much weight to Gagliano™s 
reference to Overton as a ﬁworking 
supervisorﬂ in his protestation letter 
to the Union, dated December 11. Consistent with an evaluation as to 
an employee™s potential supervisory st
atus in these cases, I considered 
all of the actual functions served by Overton on the project. (GC Exh. 

9; Tr. 41Œ42, 47Œ48, 52, 74Œ76, 97, 100Œ102, 116, 158Œ159.) 
11 Westbrook credibly testified that, except for one comment about 
how Overton was leading his crew, he
 never received a complaint about 
Overton™s treatment of bargaining unit members. While the General 
Counsel offered two exhibits contai
ning vague statements about Over-
ton™s allegedly abusive behavior, the 
record contains no specific exam-
ples of any abusive conduct by Over
ton. (GC Exhs. 8B and 17; Tr. 63Œ
64, 157, 165Œ166.) In fact, it was 
not until March 2009, well after the 
unfair labor practice charges were file
d, that Gunter complained at a 
tripartite meeting about the allege
d mistreatment of bargaining unit 
members by Overton. (Tr. 66Œ67, 155Œ157.) 
12 Despite no mention of problems w
ith Overton, Gunter has filed 
several grievances and raised othe
r issues with Gagliano. (Tr. 61Œ66). 
13  Although it was conceded that Overton had a ﬁgruffﬂ nature, the 
lack of union testimony leaves me to rely solely on the testimony of 

Overton and Westbrook that there were no complaints by the Union or 
other employees of abusive conduct prior to the filing of the Com-
pany™s unfair labor practice charge. (Tr. 122Œ123, 142, 144, 156Œ157; 

GC Exh. 10.) 
the telebelt to become unstable and overturn, resulting in seri-
ous personal injury or propert
y damage, this condition consti-
tuted a safety violation.
14  Being required to report the incident, as explained during 
safety orientation, Overton imme
diately went to the office of 
Jim Andrews, the Company™s safety officer. Overton and An-
drews then proceeded to the telebelt and measured the outrig-
gers. They found that the fully extended outrigger measured 64 
inches, while the shortened out
rigger measured only 30 inches. 
After confirming the safety viol
ation, Overton sought to deter-
mine who operated that telebelt
. Overton called Steve Newton, 
a union steward, who reported that Ryan Allison, an operating 
engineer and union member, was 
the last one to operate the 
telebelt. Overton also spoke 
with Dwayne Wehner, another 
operating engineer and union member, who reported that he 
helped Allison set up the telebelt that night.
15  On the same day, Overton reported the safety violation to 
Westbrook. Westbrook then directed Overton to prepare an 
incident report, as employees 
were instructed to do during 
safety orientation. The failure to
 report the incident would have 
subjected Overton to discipline.
16 After confirming the incident with the safety department, 
Westbrook issued a letter, da
ted November 20, suspending 
Allison for 3 days on the following ground:  
 During the set up of the equipment, you failed to follow estab-
lished safety instructions by not having the outriggers of the 
equipment fully extended. It is the responsibility of each op-
erator to operate his or her equipment in a safe and conscien-
tious manner. Your failure to follow established protocols 
could have resulted in serious injury to one of your coworkers 
as well as extensive damage to the equipment.  
 The suspension letter was copied to Gagliano and Kemmer, 
and faxed to Gunter on November 21. Allison did not grieve 
the discipline and served a 3-day suspension from November 
21 to 23. 
G. The Union Retaliates Against Overton 
Upon receiving the suspension letter on November 21, 
Kemmer faxed a copy of it to Gunter. The next business day, 
November 24, Gunter filed internal union charges against Over-
ton for ﬁviolation of Article XX
I, Section 21:01, subdivision 
(F) Gross disloyalty or c
onduct unbecoming a memberﬂ. The 
charge further stated, in pertinent part: 
 Mark Overton wrote up Ryan Alliso for failing to have an 
outrigger fully extended on the telebelt, when he had already 
been informed that Duane Wehner was the operator who had 
                                                 14 Overton™s description of the pos
itioning of the outriggers was not 
disputed. (Tr. 110Œ111,147, 152; GC Exhs. 10, 14.)  
15 Wehner™s role in helping Allison set up the telebelt was never 
clarified. However, coupled with th
e information he 
received from both 
Wehner and Newton, I find that Ov
erton reasonably concluded that 
Allison was primarily responsible for 
the telebelt setup.  (Tr. 60, 111Œ
116.). 
16 The testimony of Overton and Westbrook that any employee 
would have been required to report 
the safety violation was credible, 
corroborated by item 32 of the safety 
orientation and not refuted by any 
other evidence. (Tr. 60Œ61, 115Œ116, 151Œ152.) 
 OPERATING ENGINEERS LOCAL
 513 (OZARK CONSTRUCTORS
) 149
failed to fully extend the outrigger. 
 The above isn™t the first incident of Mark Overton being ad-
versarial with Local 513 operato
rs. There has been an ongoing 
problem with him screaming at
 and speaking in an abusive 
manner to his brother operators
, which he has been warned 
about repeatedly. Also, numerous 
operators have run the tele-
belt for an extended period of time and he eventually finds a 
way to get rid of them. 
It appears that Mark Overton has been dissatisfied with 
working in Local 513™s jurisdiction ever since he was informed, 
some months ago, that he wo
uldn™t ne allowed to bring his 
buddies in from other states to run the telebelts, but instead he 

would have to train Local 513 ope
rators on them. This is no 
way justifies Mark Overton™s misconduct and behavior.
17  By letter dated the same da
y, Dan McNamee, the Union™s 
recording secretary, provided Overton with a copy of the union 
charges and informed Overton of his right to respond in writing 
to the charges within 3 weeks of receipt of the letter. 
McNamee™s letter further informed Overton of the Union™s 
procedural process: 
 You will be required to appear before the Executive 
Board, at a later date, at which time a pre-trial hearing will 
be held to determine if the charges have merit, and in 

hopes that the charges may be resolved at this pre-trial 
hearing. 
 You will be notified of the time and place of when the 
next Executive Board meeting will be held. 
 Failure to appear at this pre-trial hearing or to notify us 
in time of a reason why cannot appear on the scheduled 
date may convince the Board of your guilt, and will obli-
gate the Board to forward the charges to the membership 
for consideration and a vote as to your guilt [or] innocence 
of the charges.[
18]  Overton provided Gagliano with a copy of the Union™s 
charges. Gagliano responded with 
a letter to McNamee, dated 
December 11, with copies to Dick Dickens, the Union™s presi-
dent, and Gunter. In his letter, Gagliano disputed the charges by 
questioning why the Union did not comply with the NMA™s 
dispute resolution procedures or file a grievance challenging 
the discipline. He also noted that the Union made no previous 
mention of abusive treatment of its members by Overton at any 
project meetings, suggested that the union charges were an 
attempt to intimidate the working foremen on the project, and 
demanded the Union withdraw the charges.
19  The Union did not respond to Gagliano™s letter. Instead, 
McNamee sent Overton a letter, 
dated January 6, 2009, inform-
                                                 17  GC Exh. 8B. 
18 Again, while Overton learned that Wehner had a role in helping 
Allison set up the telebelt, Allison did 
not grieve his susp
ension and, as 
such, took full responsibility for the safety violation. Given that docu-
mentary background, Overton™s credible testimony and the lack of any 

testimony by Allison or Wehner, 
I find that Overton reasonably be-
lieved that Allison either had prim
ary or sole responsibility for setting 
up the telebelt. (GC Exh. 8A; Tr. 116Œ117.)   
19 GC Exh. 9. 
ing him that the Union would proceed to the next step at its 
January 20 executive board meeting: 
 You are requested to appear before this meeting at 
which time the charges that have been filed against you 
will be reviewed and a pretrial held, so that we may de-
termine if the charge has merit to present to the entire 
membership at the next regular meeting. 
 Failure to appear before the meeting may convince the 
boar of your guilt, and will then recommend that the 
charges be presented to the entire membership to vote and 
decide you™re your guilt or innocence.[
20]   Overton did not attend the Union™s executive board meeting 
on January 20. The minutes reflect that ﬁ[m]erit was found in 
charges and a fine of $2500 was recommended if he wishes to 
not go to trial by the membership.ﬂ
21  However, McNamee™s 
letter on behalf of the Union, 
dated January 26, indicated, in 
pertinent part, that it was more than a recommendation: 
 This letter is to inform you that merit was found in the 
charges of November 24, 2008 and a fine of $2,500.00 
was levied against you.  
If you wish not to accept this fine, you also have a 
right to trial at the next Local Union Meeting. Please no-
tify me immediately so I know whether to set up a trial at 
the next Local Meeting. 
It is also my duty to inform you that you have a right 
to file an appeal with the General Executive Board in 
Washington, D.C., but before
 you may appeal, you must 
first have paid the fine, in accordance with Article XXIV, 
Subdivision 7, Section (f) of
 the International Consti 
tution.[
22]  On January 21, 2009, the Company responded by filing an 
unfair labor practice charge against the Union. The Company™s 
amended charge (GC Exh. 
1(d)) alleged the Union  
 [R]estrained and coerced employees of Ozark Constructors, 
LLC in the exercise of rights guaranteed to them in Section 7 
of the Act, as amended by filing internal union charges and 
assessing a $2,500 fine against employee Mark R. Overton in 
retaliation for reporting to his employer a violation of safety 
standards.[
23]   In its March 2 position statemen
t responding the charges, the 
Union insisted that its internal charges against Overton were 
not related to the Allison discipline. It states, in pertinent part: 
 [T]he charges against Mr. Overton were based upon his abu-
sive treatment of fellow members. The Board refused to con-
sider matters relating to safety. Overton was found guilty of 
verbal abuse of fellow members, conduct of which the com-
pany had been made aware on numerous occasions by several 
individuals. 
 As to Ryan Allison, Overton was told by another member at 
                                                 20 GC Exh. 12. 
21 GC Exh. 16. 
22 GC Exh. 13; Tr. 119Œ121. 
23 GC Exh. 1(a), (d). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 150 
the time of the incident that it was that member, not Allison, 
who committed the purported safe
ty violation. Overton told 
the member that he was going to charge the violation to Alli-
son anyway. This was simply another incident of Mr. Overton 
being abusive to fellow members. His conduct toward Allison 
is not ﬁemploymentﬂ related, but an abuse of a fellow mem-
ber.[
24] Legal Analysis and Discussion 
Section 8(b)(1)(A) of the Act recognizes the right of a labor 
organization to ﬁprescribe its own rules with respect to the ac-
quisition or retention of membership therein.ﬂ In that regard, 
the Board has consistently held that a union has a legitimate 
interest in promoting harmony 
within its ranks and may law-
fully seek to protect this interest by imposing internal union 
discipline pursuant to a properly adopted rule prohibiting mem-
bers from reporting misconduct by
 fellow members to their 
employer. 
Communications Workers Local 5795 (Western 
Electric Co.), 
192 NLRB 556 (1971); 
Letter Carriers Local 
3825, 333 NLRB 343, 345 fn. 4 (2001); 
Letter Carriers (Postal 
Service), 316 NLRB 1294, 1303Œ1304 (1995); 
Electrical 
Workers Local 1547 (Redi Electric)
, 300 NLRB 604, 607 
(1990).  Such a right is limited, however, to the extent that the disci-
pline affects a member™s employment status.  See 
NLRB v. 
Allis-Chalmers Mfg. Co.,
 388 U.S. 175, 195 (1967). In 
Scofield 
v. NLRB,
 394 U.S. 423, 430 (1969), the Supreme Court subse-
quently refined that test to a determination as to whether the 
union discipline or rule: (1) is geared to a legitimate union in-
terest; (2) impairs no policy imbedded in the labor laws; and (3) 
is reasonably enforced against a union member who is free to 
leave the union. In both cases, employees had been fined by a 
union when they engaged in concerted activities.  
More recently, in 
Office Employees Local 251 (Sandia Na-
tional Laboratories), 
331 NLRB 1417, 1418Œ1419 (2000), the 
Board articulated its latest approach for reviewing the propriety 
of union discipline under Section 8(b)(1)(A):  
 [W]e find that Section 8(b)(1)(A)™s proper scope, in union 
discipline cases, is to proscribe union conduct against union 
members that impacts on the employment relationship, im-
pairs access to the Board™s processes, pertains to unacceptable 
methods of union coercion, such as physical violence in or-
ganizational or strike contexts, or otherwise impairs policies 
imbedded in the Act. 
 In determining whether an internal union rule is geared to a 
legitimate union interest or affects a member™s employment 

status, the Board must determine whether enforcement of the 
rule has an external effect and, thus, tends to restrain or coerce 
employees in the exercise of their Section 7 rights. Circum-
stances of union discipline that have an unlawful external effect 
fall into two areas. The first includes instances where union 
members make statements pursuant to the grievance process. 
Cement Workers D-357 (Southw
estern Portland Cement)
, 288 NLRB 1156 (1988). The other instance, applicable here, is 
                                                 24  The Union essentially reiterated 
this position at trial. (GC Exh. 
17; Tr. 89.) 
where an employee is required by
 his employer to report certain 
information that contravenes the interests of the union or its 
members. 
Oil Workers Local 7-103 (DAP, Inc.)
, 269 NLRB 
129, 130Œ131 (1984). The reason that union discipline would 
unlawfully coerce or restrain in the latter instance is because it 
would affect the union membe
r™s employment status. See 
Scofield v. NLRB
, supra at 428; 
NLRB v. Allis-Chalmers Mfg. 
Co., supra at 195. Accordingly, the Board has typically held 
that a union commits an unfair labor practice if it disciplines a 
member who reports a work rule infraction by a coemployee to 
his employer when that member is required to do so by his 
employer. See 
Shipbuilders Local 9 (Todd Pacific),
 279 NLRB 
617 (1986); Carpenters (Hopeman Bros.)
, 272 NLRB 584 
(1984); Chemical Workers Local 604
 (Essex International)
, 233 NLRB 1239 (1977), enfd. 588 F.2d 838 (7th Cir. 1978).  
It is undisputed that Overton re
ported a safety violation by 
another employee-member, whic
h he was required to do pursu-
ant to the Company™s safety rules and the NMA that incorpo-
rated them as part of employee
s™ terms and conditions of em-
ployment. Overton™s failure to report the incident could have 
resulted in his discipline and, thus, affected the employer rela-
tionship. Moreover, it is reasonable to expect that Overton™s 
failure to act on a safety violatio
n, which could have resulted in 
serious personal injury or deat
h, would have contravened the 
NMA, as well as numerous Federa
l and State labor laws involv-
ing worker safety. Lastly, Overton was faced with the classic 
Hobson™s choice, since he was 
required by the NMA to be a 
member of the UnionŠalbeit under the status of a permitted 
ﬁtravelerﬂŠand, thus, was no
t reasonably free to simply 
ﬁleaveﬂ the Union and remain employed on the project.  
Overton™s Section 7 Activities 
The Union contends that Over
ton was not engaged in con-
certed activity because he acted alone in reporting Allison™s 
safety violation. The Union™s stri
ct construction of the statute is 
certainly consistent with th
e Supreme Court™s decision in 
Meyers Industries, 268 NLRB 493, 497 (1984), which clarified 
that, generally, ﬁconcertedﬂ activ
ity consisted of an employee™s 
activity engaged with or on the 
authority of other employees, 
and not solely by and on behalf of the employee. Such interpre-
tation, however, does not reflect the evolution of court and 
Board decisions providing Section 8(b)(1)(A) with a much 
broader scope than those analyzed under Section 8(a)(1). See 
Elevator Constructors (Otis Elevator Co.)
, 349 NLRB 583, 
596Œ597 (2007) (employee-member™s conduct in following 
supervisor™s direction to stand 
aside while subcontractor™s em-
ployee performed bargaining unit wo
rk considered Sec. 7 activ-
ity); 
Teamsters Local 439 (University of the Pacific)
, 324 
NLRB 1096 (1997), enfd. 175 F.3d 1173 (9th Cir. 1999) 
(newly appointed leadman-member
 engaged in concerted activ-
ity by reporting, as required, nonperformance of fellow union 
member); 
Chemical Workers Local 604 (Essex International)
, above; employee-member engage
d in concerted activity by 
reporting, as required, fellow me
mber™s work rule violation).
 Communications Workers Local 13000 (Verizon Communica-
tions), 340 NLRB 18 (2003) (potential disobedience by an em-
ployee-member of union rule 
requiring members to refuse 
ﬁmandatoryﬂ overtime). 
 OPERATING ENGINEERS LOCAL
 513 (OZARK CONSTRUCTORS
) 151
An employee who complies with an employer™s rule to re-
port coemployee misconduct is deem
ed to engage in concerted 
activity within the context of Section 8(b)(1)(A) because Sec-
tion 7 also gives employees ﬁthe ri
ght to refrain from any or all 
such activitiesﬂ by refusing to join with other employees who 
wished to ignore the employer™s outstanding orders. Even 
where nonsupervisory leadmen act 
alone, the Board has broadly 
interpreted Section 8(b)(1)(A) if compliance with the Union™s 
actions or mandate would affected the employee-member™s 
employment status. See 
Teamsters Local 439,
 supra at fn. 1,
 and Carpenters (Hopeman Bros.
), above. Under the circum-
stances, Overton was engaged in 
Section 7 activity when he 
reported, as required, Allison™s safety violation. 
Overton™s Discipline The Union contends that the Ge
neral Counsel failed to estab-
lish a prima facie case by offering testimony that a fine was 
actually imposed on Overton. It 
also argues that, without such 
testimony, the documentary evidence merely establishes that a 
fine was merely recommended a
nd not imposed. This defense 
is unfounded in two respects. 
First, the actual imposition of 
union discipline is not required 
in order to find a violation of Section 8(b)(1)(A). A union™s 
mere threat of internal discipline violates an employee-

member™s Section 7 rights where: (1) it reasonably tends to 
restrain or coerce members from exercising their Section 7 
rights to complain concertedly 
to management about safety 
violations, including those committed by a fellow member; or 
(2) reasonably would compel union members to act in contra-
vention of a collective-bargaining agreement. See 
Anheuser-Busch, Inc
., 339 NLRB 769 (2003); S
tationary Engineers Local 39 (San Jose Hospital),
 240 NLRB 1122 (1979). Clearly, the 
internal Union charges served on Overton conveyed the mes-
sage that any he needed to refrain from exercising his Section 7 
rights in the future by not reporting, as required, coworker 
safety violations. Moreover, by 
failing or refusing to report the 
safety violation in c
ontravention of the Company™s safety rules, 
he would have been violating th
e provisions of the applicable 
labor agreements.   
In any event, notwithstanding 
counsel™s contentions, the re-
cord evidence demonstrates that Overton was tried and issued a 
fine on January 20 because he reported a safety violation by 
another union member. While I indeed sustained a form objec-
tion when Overton was asked about the fine,
25 the undisputed 
record evidence reveals that, on January 20, the Union™s execu-
tive board pronounced that ﬁmerit was found in the charges and 
a fine of $2500 was levied against [Overton].ﬂ
26 It is true that 
the fine was merely a recomme
ndation, but the testimony of 
Overton establishes that he took
 no further action to appeal the 
action. By its terms, the letter clearly indicated that the ﬁleviedﬂ 
fine certainly did not go away. 
The Position Statement 
The General Counsel™s offered the position statement as evi-
dence of the Union™s reason for engaging in conduct violative 
                                                 25 Tr. 121. 
26 GC Exh. 16. 
of Section 8(b)(1)(A). The Union 
objected that it was irrelevant 
and merely sets forth the Union™
s generalized st
atement of posi-tion. I overruled the objection 
and received the position state-
ment in evidence in accordance with longstanding Board law. 
The Union, having lost that argument, advances the novel ar-
gument that, based upon its position statement, ﬁstanding with-
out comment, and supported by the record in the General Coun-
sel™s case, the General Counsel 
has failed to carry its burden. 
The charge must be dismissed.ﬂ
27 Position statements are frequently received as evidence in 
Board cases as admissions against interest if those assertions 
conflict with the party™s current litigation position or the testi-
mony of the party™s witness. 
Union-Tribune Publishing Co
., 
353 NLRB 11, 18 (2008); 
Jerry Ryce Builders, 
352 NLRB 
1262, 1264 fn. 6 (2008); 
Evergreen America Corp
., 348 NLRB 178, 187Œ188 (2006); 
Rogers Corp.
, 344 NLRB 504 (2005); 
United Scrap Metal, Inc., 344 NLRB 467, 468 (2005); 
Smucker 
Co., 341 NLRB 35, 40 (2004); 
Tarmac America, Inc.
, 342 
NLRB 1049, 1049 fn. 2 (2004); 
Navigator Communications 
Systems, 
331 NLRB 1056, 1058 fn. 10 (2000); 
McKenzie Engi-
neering Co.
, 326 NLRB 473, 485 fn. 6 (1998).  
The fact that the Union did not call any witnesses, while the 
position statement was offered on the General Counsel™s case, 
presents an interesting issue. 
The position statement alleges, in 
essence, that the Union brought charges against Overton be-
cause of his abusive conduct toward fellow union members and 
that the safety violation report was the last straw in that se-
quence of events. The General C
ounsel offers as relevant evi-
dence only that portion of the 
position statement that asserts 
that the Union charges Overton because he reported Allison. 
The Union, on the other hand, suggests that the portion of the 
position statement alle
ging abusive behavior by Overton is 
somehow fatal to the General 
Counsel™s prima facie case.  
I tend to agree with the Gene
ral Counsel on this point. The 
position statement contained an admission by the Union that, at 
least in part, explains that its motivation for charging Overton 

was due to his reporting Allison™s
 safety violation. Such an 
allegation corroborates the testim
ony of the General Counsel™s 
witnesses. While it also contains allegations that the General 
Counsel denies, the fact is th
at the General Counsel did not 
offer the document for that purpose. The position statement 
thus contains a mixed bag of 
allegationsŠsome favorable to 
the General Counsel and some 
not. Contrary to the Union™s 
assertions, however, the portions 
of the position statement that 
are unfavorable to the General Counsel™s case did not go un-
denied, uncontradicted, or unimpeached. The record contains 
credible and unrefuted testimony by Overton, Gagliano, and 
Westbrook that there were no complaints by the Union or other 
employee-members about abusive 
treatment by Overton. Ac-
cordingly, I disagree with the Union™s contention that its posi-
tion statement defeats the Genera
l Counsel™s prima facie case. 
Under the circumstances, the Company™s actions constituted a 
violation of Section 8(b)(1)(A). 
CONCLUSIONS OF 
LAW On the basis of the above findings of fact and the record as a 
                                                 27 U. Br. at 17. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 152 
whole and Section 10(c) of the Act, I make the following con-
clusions of law.  
1. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
2. The Company is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
3. At all material times, the Union was the exclusive bargain-
ing representative within the mean
ing of Section 9(a) of the Act 
of the Company™s employees, including the operating engi-
neers.  
4. By the fine levied agains
t him on or about January 20, 
2009, the Union restrained and coerced Mark Overton and 
other similarly situated employees within the meaning of Sec-
tion 8(b)(1)(A) of the Act. 
REMEDY Having found the Union engaged in certain unfair labor prac-
tices, I recommend that it be ordered to cease and desist there-
from and take the following affirmative action designed to ef-
fectuate the purposes of the Act. Thus, my recommended Order 
requires that the Union rescind th
e fine it levied against Mark 
Overton on January 20, 2009. More
over, the Union is required 
to remove from its records any reference to the internal pro-
ceedings against Overton which are the subject of this case and 

notify Overton in writing that this action has been taken and 
that this matter will not be considered in any future proceed-
ings. The Union is also required to request that the International 
Union of Operating Engineers purge its records of this matter 
and furnish Overton with a copy of that request. Finally, the 
Union is required to post offici
al notices to members concern-
ing this matter and to provide signe
d copies of that notice to the 
Company for posting if it so desires. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
28  ORDER The Union, International Union of Operating Engineers, Lo-
cal 513, AFLŒCIO, its officers
, agents, and representatives, 
shall 1. Cease and desist from 
(a) Imposing a fine on any employee because he or she re-
ports another employee-member 
to his or her employer for 
work rule infractions, at a time when it is part of the work du-
                                                 28 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes.  
ties of the employee who makes the report to do so. 
(b) In any like or related manner restraining or coercing em-
ployees in the exercise of thei
r rights guaranteed by Section 7 
of the Act. 2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Rescind in full the fine levied against Mark Overton on or 
about January 20, 2009,  
(b) Within 14 days from the date of this Order, remove from 
its files any and all references to the internal union proceedings 
against Mark Overton in connecti
on with the fine levied against 
him on or about January 20, 2009, and within 3 days thereafter 
notify Overton in writing that it has done so and that it will not 
use this matter against him in any way. 
(c) Within 14 days from the date of this Order, request that 
the International Union of Operating Engineers purge its re-
cords of the proceedings brought against Mark Overton in con-
nection with the fine levied against him on or about January 20, 
2009, and concurrently furnish Overton with a copy of this 
request. (d) Within 14 days after service by the Region, post at its of-
fice in St. Louis, Missouri, and ot
her places where notices to its 
members are customarily posted copies of the attached notice 
marked ‚‚Appendix.™™
29  Copies of the notice, on forms pro-
vided by the Regional Director for Region 14, after being 
signed by the Union™s authorized 
representative, shall be posted 
by the Union immediately upon 
receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Union to ensure that the notices are 
not altered, defaced, or covered by any other material. 
(e) Sign and return to the Regional Director sufficient copies 
of the notice for posting by the Company, if willing, at all 
places where its notices to employees are customarily posted. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Union has taken to comply. 
                                                  29  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
    